Citation Nr: 0734702	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  98-03 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an eye disorder other 
than diabetic retinopathy of the right eye.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
September 1988.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In November 2003, September 2005 and December 2006, the Board 
remanded these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  Bilateral dry eye syndrome is related to the veteran's 
active service.


CONCLUSION OF LAW

Bilateral dry eye syndrome was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated March 2004, April 2004, September 2005 
and December 2006, after initially deciding that claim in a 
rating decision dated September 1998.  However, because VCAA 
notice was not mandated at the time of the RO's rating 
decision, the RO did not err by providing the veteran 
remedial notice.  Rather, the timing of such notice letters 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  The content of such notice 
letters also reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II and 
Dingess/Hartman.  

In the notice letters, the RO acknowledged the veteran's 
claim, noted what the evidence needed to show to substantiate 
that claim, listed the type of evidence that would best do 
so, informed the veteran of VA's duty to assist and explained 
to him that it was developing his claim pursuant to that 
duty.  The RO also provided him all necessary information on 
disability ratings and effective dates.  The RO identified 
the evidence it had received in support of the veteran's 
claim and the evidence VA was responsible for securing.  The 
RO indicated that it would make reasonable efforts to help 
the veteran get the evidence necessary to support his claim 
provided he identified the sources thereof, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all such evidence.  The RO advised the veteran to 
complete the enclosed forms authorizing the release of his 
treatment records if he wished VA to obtain them on his 
behalf.  The RO further advised the veteran to identify or 
send directly to the RO any pertinent evidence he thought 
would support his claim, including that which was requested.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to that claim, 
including service medical records and VA treatment records.  
The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him VA 
examinations, during which examiners discussed the etiology 
of his eye disabilities.  Since then, in written statements 
received since August 2003, the veteran and his 
representative have indicated that they have nothing more to 
submit and have rested the appeal based on evidence now in 
the claims file.  Neither the veteran, nor his representative 
has asserted that the reports of the VA examinations are 
inadequate to decide the veteran's claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks service connection for an eye disorder 
other than diabetic retinopathy.  He claims that he has 
certain eye symptoms that are related to his active service, 
but are not attributable to his service-connected diabetic 
retinopathy.  Such symptoms allegedly include blurry vision, 
dry, burning, irritated eyes and headaches.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, post service medical records, including VA 
treatment records dated since 1995 and reports of VA 
examinations conducted in May 2004, January 2006 and December 
2006, confirm that the veteran has an eye disorder other than 
diabetic retinopathy, variously diagnosed as refractive 
error, glaucoma, pseudophakia, cataracts and/or eye trauma, 
most recently as bilateral keratoconjunctivitis sicca (dry 
eye syndrome).  The question thus becomes whether this 
disorder is related to the veteran's active service.

According to the veteran's service medical records, during 
service, the veteran sought treatment for eye complaints and 
medical professionals noted multiple eye abnormalities, 
including defective visual acuity, corrected with glasses, a 
visual defect, probable conjunctivitis, myopia, and blurry 
vision.  In February 1973, a medical professional noted 
burning eyes.  

Following discharge in 1988, beginning in the mid-1990s, the 
veteran complained of eye problems.  After filing a claim for 
service connection for an eye disorder, he underwent three VA 
examinations of his eyes.  During the first such examination, 
a VA examiner did not address the etiology of the veteran's 
eye disorders.  During the second such examination, a VA 
examiner addressed the etiology of the veteran's diabetic 
retinopathy, but failed to comment on the etiology of the 
veteran's other eye disorder(s).  During the third such 
examination, a VA examiner related some of the veteran's eye 
symptoms, including intermittent blurred vision, a burning 
sensation, fluctuating vision and twitching eyelids, to 
bilateral dry eye syndrome, rather than diabetic retinopathy, 
and opined that it was conceivable that the veteran developed 
this disorder in service, sometime between 1968 and 1988.

The VA examiner's opinion, alone, is insufficient to 
establish the necessary nexus in this case.  However, 
considering it in conjunction with the service medical 
records, which show in-service treatment for burning eyes, 
the Board finds it sufficient to establish that the veteran's 
bilateral dry eye syndrome, manifested in part by burning 
eyes, is related to the veteran's active service.  Based on 
this finding, the Board concludes that bilateral dry eye 
syndrome was incurred in service.  Inasmuch as the evidence 
in this case supports the veteran's claim, such claim must be 
granted.


ORDER

Service connection for bilateral dry eye syndrome is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


